IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL L. MAPP, §
§ No. 452, 2015
Defendant Below- §
Appellant, §
§
v. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for Sussex County
§ Cr. ID 1403001795
Plaintiff Below» §
Appellee. §

Submitted: November 2, 2015
Decided: November 9, 2015

O R D E R
This 9lll day of November 2015, it appears to the Court that, on October 19,
2015, the Senior Court Clerk issued a notice to appellant to show cause why this
appeal should not be dismissed for his failure to ﬁle his opening brief and
appendix. The appellant failed to respond to the notice to show cause within the
required ten-day period; therefore, dismissal of this action is deemed to be

unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the appeal is DISMISSED.